Title: Board of Visitors, University of Virginia, 10 July 1827
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        At a meeting of the Rector and Visitors of the University of Virginia, held at the University on the tenth
                            day of July 1827, at which were present James Madison rector, James Monroe, George Loyall, John H. Cocke and Joseph C.
                            Cabell.
                        A letter was read from Professor Key, dated March 10th 1827, communicating the resignation of the office
                            held by him in the University, as authorised by a resolution of the Board passed on the 7th of October 1826; and
                            requesting some alterations in the period at which, agreeably to the said resolution, it was to take place. Upon
                            consideration thereof, it was
                        Resolved—that the resignation of Professor Key be accepted, to take place on the 15th of August next.
                         During the rest of the day, the board were occupied in attending on the public examination of the
                            students.
                        
                            
                                
                            
                        
                    